— In an action to recover damages for wrongful death, the plaintiff appeals from an order of the Supreme Court, Suffolk County (McCarthy, J.), dated December 12, 1984, which denied her motion for leave to conduct examinations before trial of the defendants after a note of issue had been filed.
*799Order reversed, with costs, and motion granted. The examinations before trial shall be conducted at times and places set forth in written notices of not less than 10 days to be given by the plaintiff, or at such times and places as the parties may agree.
Under the "unusual and unanticipated” circumstances of this case, the plaintiffs motion seeking leave to conduct pretrial examinations of the defendants should have been granted (see, 22 NYCRR 202.21 [d]). Mollen, P. J., Rubin, Eiber and Kooper, JJ., concur.